Citation Nr: 0512774	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  01-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial (compensable) rating for 
service-connected bilateral hearing loss.  

2.  Entitlement to an initial rating higher than 10 percent 
for service-connected patellofemoral syndrome of the left 
knee.  

3.  Entitlement to an initial rating higher than 10 percent 
for service-connected gastroesophageal reflux disease (GERD), 
with erosive esophagitis and status post cholecystectomy.  

4.  Entitlement to an initial rating higher than 10 percent 
for service-connected hypertension with cardiomegaly.  

5.  Entitlement to an initial rating higher than 10 percent 
for service-connected left shoulder impingement syndrome.  



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial (compensable) evaluation for bilateral defective 
hearing.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue, and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  

Issues number 2 through 5, reflected on the title page of 
this document, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  


2.  In August 2001, the veteran's right ear demonstrated an 
average puretone threshold of 58.75 decibels, a speech 
recognition score of 80 percent and puretone thresholds of 50 
decibels and above only at 1000, 2000, 3000 and 4000 hertz; 
these results translate into a numeric designation of IV in 
the right ear.  

3.  In August 2001, the veteran's left ear demonstrated an 
average puretone threshold of 20 decibels, a speech 
recognition score of 100 percent, and puretone thresholds of 
20 decibels or less at 1000, 2000, 3000 and 4000 hertz; these 
results translate into a numeric designation of I in the left 
ear.  


CONCLUSION OF LAW

The criteria for a higher initial (compensable) rating for 
bilateral defective hearing have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Tables VI, VIA, VII 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection for bilateral defective hearing was 
granted, effective July 1998.  The veteran expressed his 
disagreement with the initial rating of zero percent.  
Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has reviewed all pertinent evidence of 
record, and finds that the preponderance of the evidence is 
against an initial (compensable) rating for bilateral 
defective hearing.  The reasons and bases are set forth 
below.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service- connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The criteria for rating bilateral hearing loss was revised by 
virtue of 64 Fed. Reg. 25203 (May 11, 1999).  The effective 
date of the revisions was June 10, 1999.  The general 
provisions set forth above underwent no change.  Instead 
provisions of 38 C.F.R. § 4.86 were added since June 10, 
1999.  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

The veteran underwent a VA audiometric examination in August 
2001, at which time the veteran's right ear demonstrated 
puretone thresholds of 50, 55, 60 and 70 decibels at 1000, 
2000, 3000 and 4000 hertz.  The average pure tone decibel 
loss, achieved by adding the thresholds at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing the sum by four, is 58.75 
decibels in the right ear.  The speech recognition score was 
80 percent, in the right ear.  By intersecting the columns in 
Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss and for percent of discrimination, the resulting numeric 
designation for the right ear is IV.  

The veteran's left ear demonstrated puretone thresholds of 
15, 25, 20 and 20 decibels at 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, is 20 decibels in the left ear.  
The speech recognition score was 100 percent, in the left 
ear.  By intersecting the columns in Table VI (38 C.F.R. § 
4.85) for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is I.  

With a numeric designation of IV in one ear and a numeric 
designation of I in the other ear, Table VII (38 C.F.R. § 
4.85) requires the assignment of a noncompensable evaluation 
under Diagnostic Code 6100.  

The provisions of 38 C.F.R. § 4.86, in effect since June 10, 
1999, were drafted with the understanding that certain 
patterns of hearing impairment cannot always be accurately 
assessed under § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience.  See 64 Fed. Reg. 25203 (May 
11, 1999).  For example, 38 C.F.R. § 4.86(a) provides that if 
puretone thresholds at each of the four frequencies of 1,000, 
2,000, 3,000, and 4,000 Hz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  Each ear is to be 
evaluated separately.  

This situation is not found in the veteran's case.  Although 
the Board observes that the right ear demonstrated thresholds 
55 decibels and above at 2000 through 4000 hertz, the 
puretone threshold recorded at 1000 hertz was only 50 
decibels.  In addition, thresholds in the left ear were 
dramatically below 55 decibels at all tested frequencies.  
Thus, the provisions of 38 C.F.R. § 4.86(a) are not 
applicable under the circumstances of the veteran's case.  

Also, 38 C.F.R. § 4.86(b) provides that when the puretone 
threshold is 30 decibels or less at 1,000 Hz and 70 decibels 
or more at 2,000 Hz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision is inapplicable in the veteran's 
case.  Thresholds in the right ear are 50 decibels and above 
throughout tested frequencies.  Although the left ear shows 
thresholds that are below 30 decibels at 1000 hertz, 
thresholds are dramatically below 70 decibels at 2000 hertz.  

In summary, the process of rating hearing loss is mechanical.  
The hearing loss measured in decibels and percent 
discrimination is plotted on tables that determine the exact 
disability rating that is to be assigned.  Under the facts of 
the veteran's case, the service-connected disability is shown 
to be equivalent to a noncompensable evaluation.  In view of 
the foregoing, the preponderance of the evidence is against a 
higher initial (compensable) rating for bilateral hearing 
loss.  

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Although it is conceivable that the 
veteran's service-connected hearing loss would be productive 
of some degree of industrial impairment, the record does not 
support a finding that such impairment is marked in degree.  
The veteran is advised that the percent evaluation assigned 
to the service-connected disability is reflective of the 
degree of industrial impairment currently demonstrated.  
Consequently, there is no basis for consideration of a higher 
rating on extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA and related 
duties in a February 2004.  The RO afforded the veteran 
details about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for higher ratings.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports private medical 
treatment and obtained a VA medical examination.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the veteran is not be prejudiced by the Board's proceeding to 
the merits of the claim. 


ORDER

Entitlement to a higher initial (compensable) rating for 
bilateral hearing loss is denied.  


REMAND

With respect to the remainder of the issues of on appeal, 
additional development is required.  The veteran's most 
recent official VA evaluations of the service-connected 
disabilities on appeal was conducted in December 1998 and 
January 1999.  VA's statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one that take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a joints 
examination in order to determine the 
current nature and severity of the 
service-connected left knee condition and 
the service-connected left shoulder 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

a.  With respect to the left knee, ask 
the examiner to record active and passive 
ranges of motion in the service-connected 
knee.  

Ask the examiner to identify the 
limitation of activity caused by the 
veteran's left knee disability with a 
full description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
joint instability, weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
left knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Also, the examiner 
should identify the point at which pain 
(if any) begins in all tested directions.  
The examiner should express an opinion as 
to the impact of the veteran's left knee 
disability upon his vocational pursuits.  

b.  With respect to the left shoulder, 
the examiner should state whether arm 
motion is limited to the shoulder level 
or midway between the shoulder and side.  
Ask the examiner to record active and 
passive ranges of shoulder motion.  

Ask the examiner to provide a full 
description of the effect of the 
disability upon the veteran's ordinary 
activities.  The examiner should fully 
describe any joint instability, weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the left shoulder should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Also, the examiner 
should identify the point at which pain 
(if any) begins in all tested directions.  
The examiner should express an opinion as 
to the impact of the veteran's left 
shoulder disability the veteran's 
vocational pursuits.  

2.  Afford the veteran a gastrointestinal 
examination in order to determine the 
current nature and severity of the 
veteran's GERD with erosive esophagitis.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to state whether the 
veteran's condition is productive of 
persistently recurrent epigastric 
distress, with dysphagia, pyrosis and 
regurgitation, accompanied by substernal, 
arm or shoulder pain resulting in 
considerable impairment of health.  

3.  Afford the veteran a VA 
cardiovascular examination in order to 
determine the current nature and severity 
of the veteran's hypertension with 
cardiomegally.  Ask the examiner to state 
if the veteran has diastolic pressure of 
predominantly 110 or more or systolic 
pressure of predominantly 200.  Ask the 
examiner to state if there is evidence of 
hypertensive heart disease; if so, the 
examiner should state whether the veteran 
has a workload of more than 5 METs but 
not greater than 7 METs, dyspnea, 
fatigue, angina, dizziness, syncope, 
evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or X-ray.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


